Citation Nr: 1042726	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-36 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a low back 
disability, and, if so, whether service connection for a low back 
disability is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to July 
1986 and from October 1986 to June 1992.  

This matter comes to the Board of Veterans' Appeals (Board) from 
a March 2007 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  A hearing before the undersigned 
Acting Veterans Law Judge was held at the RO in August 2010.  The 
hearing transcript has been associated with the claims file.
  
The issue of service connection for a low back disability, having 
been reopened herein, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a low back disability in 
an unappealed April 1994 rating decision.  

2.  Evidence added to the record since the April 1994 rating 
decision raises a reasonable possibility of substantiating a 
claim for service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The April 1994 rating decision, in which the RO denied 
service connection for a low back disability, is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence having been submitted since the 
April 1994 rating decision, the criteria to reopen the claim for 
service connection for a low back disability have been met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria & Analysis

In an April 1994 rating decision the RO denied the Veteran's 
claim for service connection for a low back disability because 
there was no evidence of a low back disability having been 
incurred or aggravated during service.  The Veteran did not 
initiate an appeal of that decision within one year so the 
decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 U.S.C.A. 
§ 7105(c) (West 2002).  The exception to this rule of not 
reviewing the merits of a finally denied claim is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.

New and material evidence means evidence not previously submitted 
to agency decision makers which is neither cumulative nor 
redundant, and which by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim, and which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required to 
award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Rather, it is the specified bases for the final disallowance that 
must be considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the claim.

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

VA outpatient treatment records dated in August 2006 reflect that 
T.C.V., a nurse practioner, opined that it is more likely than 
not that the Veteran's low back pain is a result of an injury 
during service based on the Veteran's histories that the pain 
onset in service and that the Veteran has been treated for low 
back pain since service.  In December 2007, T.C.V. opined that 
the Veteran's low back disability is a result of a long history 
of limping related to his service-connected knee disability.  

T.C.V.'s opinions were not of record at the time of the April 
1994 denial of service connection for a low back disability.  
These opinions go to an unestablished fact which was the basis 
for the last final denial and raises a reasonable possibility of 
substantiating the claim.  Therefore the claim must be reopened.   

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  Because the only matter 
decided today, to reopen the Veteran's claim, is not unfavorable 
to the Veteran any defect in notice cannot be prejudicial to the 
Veteran.  Hence, no further discussion regarding VA's duties to 
notify and assist need be undertaken at this time.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disability is 
reopened.  
REMAND

VA outpatient treatment records dated in June 2006 reflect that 
the Veteran applied for Social Security benefits.  It does not 
appear that any Social Security Administration (SSA) records have 
been obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992). 

The Veteran stated in the November 2007 Substantive Appeal that 
he injured his back in a motor vehicle accident en route to Fort 
Hunter-Liggett in April or May 1986 and was taken to a local 
hospital.  There is a December 2008 Formal Finding on the 
Unavailability of clinical records from Fort Hunter-Liggett Army 
Hospital dated April 1, 1986.  It does not appear that the RO 
otherwise attempted to verify the reported accident, however, to 
include by requesting service personnel records or the reported 
accident report.  This must be done.  

The Board notes that the Veteran has voiced an argument that his 
current low back disability is secondary to the service-connected 
bilateral knee disabilities.  In December 2007, T.C.V., a nurse, 
opined that the Veteran's low back disability is a result of a 
long history of limping related to his knee disability.  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310 (2010).  Under the circumstances, the Board 
believes that a VA examination with opinion is necessary to 
comply with 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

1.  Secure from SSA copies of their 
determination on the Veteran's claim for 
SSA disability benefits, as well as copies 
of the medical records considered in 
conjunction with that determination.  

2.  Request the Veteran's service 
personnel records.

3.  Request the military accident report 
associated with the reported April/May 
1986 motor vehicle accident from the 
appropriate source.  

4.  Thereafter, schedule the Veteran for 
an appropriate VA examination to determine 
the nature and likely etiology of any 
current low back disability.  The claims 
file should be made available to the 
examiner for review in connection with the 
examination, and this review should be 
noted.  For each diagnosed low back 
disorder, the examiner should state 
whether it is at least as likely as not 
that the disorder onset in service, is 
causally related to service, or was caused 
or aggravated by a service-connected knee 
disabilities, to include any associated 
altered gait.  The examiner should provide 
detailed rationale for any opinion 
expressed.  

5.  Thereafter, readjudicate the 
appellant's claim.  If the benefit sought 
on appeal remains denied, the appellant 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.
 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
N. Snyder
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


